Case: 13-15557   Date Filed: 07/31/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15557
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:12-cr-00278-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ANTONIO TAVARIS BROWN,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (July 31, 2014)


Before TJOFLAT, HULL and JORDAN, Circuit Judges.

PER CURIAM:
             Case: 13-15557    Date Filed: 07/31/2014   Page: 2 of 2


      Solomon A. Amusan, appointed counsel for Antonio Tavaris Brown, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967).   Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion is GRANTED, and Brown’s conviction and sentence are AFFIRMED.




                                       2